Citation Nr: 1137444	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-40 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania

The Board notes that the Veteran requested a video teleconference hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing.  Therefore, his request is deemed withdrawn.  38 C.F.R. § 20.704(d).

While this claim was pending, the Veteran was also pursuing a claim for a total disability rating by reason of individual unemployability (TDIU) which was denied in October 2008.  In May 2009 the Veteran submitted another statement indicating that he cannot work because of his PTSD, again raising the issue of entitlement to TDIU.  Thus, a new claim for TDIU has been raised by the record, but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is totally disabled due to symptoms of his PTSD.

The Veteran was last examined with respect to his PTSD in June 2008.  VA treatment records in the claims file are current to June 2007.  In May 2009 the Veteran submitted a written statement indicating that the symptoms of his PTSD got worse since his prior VA examination.  Specifically, he noted that his medication had to be increased.  He also submitted a release requesting that VA obtain more recent VA treatment records.  Under these circumstances, more current VA treatment records should be obtained and the Veteran should be afforded another VA examination to determine the current severity of his symptoms.  See VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should obtain copies of the Veteran's VA treatment records for the period after June 2007.  These should include treatment records for the Philadelphia VA Medical Center for the period from March 2008 until the present time, insofar as the Veteran has identified treatment there during that period of time.  These records should be associated with the claims file.  If the records cannot be obtained, the claims file should document all of the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his PTSD symptoms.  The examiner should review the claims file in conjunction with the examination.  The report of examination should fully document the symptoms and functional effects of the Veteran's PTSD, including how they affect his employability and ability to carry out activities of daily living.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



